Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8th 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The application as originally filed does not disclose whether or not the suture needles are solid or hollow and therefore fails to disclose “wherein the first suture needle and second suture needle are configured to substantially solid without an inner lumen” as recited in lines 13-14 of claim 10.  Claims 11-18 are rejected due to their dependence from claim 10.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10, it is unclear if the “a first suture needle” and “a second suture needle” recited in lines 4-5 are the same as “the first and second suture needles” recited in line 3 or not.  For the purpose of this examination, they are considered to be referring to the same first and second suture needles as recited in line 3.  Claims 11-18 are rejected due to their dependence from claim 10.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (US 20020120260).
Regarding claim 10, Morris et al. disclose a method of controlling relative positions of ends of first and second suture needles upon utilization of the needles inside a catheter (24e; Figure 33; ¶[0132]), comprising: affixing the first and second suture needles (18; meets the basic structural requirements for a suture needle - ¶[0114]) to a holding block (16; ¶[0116]), wherein the holding block is configured to mechanically crimp a first suture needle and a second suture needle between a contact region of the holding block (¶[0116]; the needles would need to be in contact with and between portions of the block in order to be crimped to it; it is noted that in light of claim 18 “configured to mechanically crimp” is understood to mean having a hole that a needle could either be crimped by or glued within; also see that Morris et al. disclose providing a hole (16h; Figure 18) in the holding block for affixing the needles by interference fit ¶[0104]), wherein the first suture needle and second suture needle are configured to (be) substantially solid without an inner lumen (¶[0115]); wherein an interior portion (portion within 12; noting that housing 12 can be considered as part of the catheter 24e) of the catheter is configured to allow the holding block and the first and second suture needles to move freely through the length of the catheter (¶[0101]); and placing the holding block with the first and second suture needles inside the catheter (necessary in order for 16 and 18 to be inside of 12 as shown in Figure 33); and when the first and second suture needles are deployed inside a length of the catheter and at least partially through a distal end of the catheter (see needles 18 extending distally of distal end of 12 in Figure 33), the holding block maintains a desired relative length of the first and second suture needles at a suture site (¶[0101]), distal to the holding block, without independently controlling travel of the first and second suture needles through the catheter (it would only control both needles together if they are crimped to the block), wherein first and second major axes corresponding to the first and second suture needles, respectively, intersect with an interior volume of the catheter (interior of 12), and wherein the catheter is configured to allow the first and second suture needles and the holding block freely through the catheter (¶[0101]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2002/0120260) in view of Green (U.S. 6,217,554). 
Regarding claims 11 and 12, Morris et al. disclose fail to disclose sliding a guidewire through the holding block and the guidewire being between the needles. 
Green, (both Morris et al. and Green being pertinent to Applicant’s goal of controlling a depth of needle penetration), teaches sliding a guidewire 21 (Figs. 2A, 2B, 3A, 3B) through a holding block 27 (Figs. 2A, 3A), and wherein the guidewire is located between first and second needles (Figs. 2B, 3B), for the purpose of guiding the catheter into the body (col. 5, lines 10-12; col. 5, lines 46-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device/method of Morris et al. to include the guidewire and slide the guidewire through block and between the needles, as taught by Green, for the purpose guiding the device into the body.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2002/0120260).
Regarding claims 13 and 15, Morris et al. fail to explicitly disclose for the Figure 33 embodiment that the holding block comprises a nickel titanium metal alloy.
However, Morris et al. disclose another embodiment having a very similar component (116; Figure 50B; ¶[0162]) which can be fabricated from a nickel titanium metal alloy (¶[0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the holding block 16 from a nickel titanium metal alloy since this material is disclosed as suitable for a similar component in a different embodiment and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 14, the step of affixing the first suture needle is performed by soldering a portion of the first suture needle with a portion of the holding block (¶[0116]).
Regarding claim 16, Morris et al. disclose that the first and second suture needles are affixed at first and second contact regions of the holding block (wherever they are crimped to the holding block) but fail to disclose that a length of the first contact region is less than 10% of the length of the first suture needle.  However, Morris et al. disclose that a ratio of a maximum non-deployed length of the needles to a deployed length can be 3 to 20 cm (¶[0144]; i.e. the non-deployed length being 13% of the total length) which does not include the non-deployed length spanning the thickness of housing 12 - thereby strongly suggesting that the length of the first contact region is approximately 10% of the total needle length.  Morris et al. also disclose that this ratio can be adjusted to meet the needs of a particular surgical task (¶[0144]) therefore effectively disclosing that the proportion of the contact region length to total length is a result effective variable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a length of the first contact region less than 10% of a length of the first suture needle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, the first contact region is a hole (16h; Figure 18), a ridge, a fold, or a portion of a surface.
Regarding claim 18, the step of affixing the first suture needle is performed by gluing or crimping (¶[0116]).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771